Citation Nr: 0937734	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-30 983	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bladder tumor. 

2. Entitlement to service connection for skin cancer, to 
include as a result of exposure to asbestos and Agent Orange.  

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD)

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU)  


REPRESENTATION

Appellant represented by:	Polly Murphy



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  

In August 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to an increased initial rating for 
PTSD and a TDIU addressed in the REMAND portion of the 
decision below require additional development and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A bladder tumor and skin cancer are not shown in service 
or within 1 year of discharge and there is no competent 
evidence linking residuals of a bladder tumor or skin cancer 
to service. 

2.  There is no competent evidence linking skin cancer to 
exposure to Agent Orange, asbestos or sunlight during 
service.  


        CONCLUSIONS OF LAW

1.  Residuals of a bladder tumor were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  Skin cancer was not incurred in or aggravated by service 
and may not be presumed to have been so incurred, to include 
as a result of exposure therein to Agent Orange, asbestos or 
sunlight.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, letters dated in March 2006 and November 2006 
advised the claimant of the information necessary to 
substantiate the claim for service connection for skin cancer 
and a July 2006 letter advised the claimant of the 
information necessary to substantiate the claim for service 
connection for residual of a bladder tumor.   He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, these letters 
provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied with respect to the issues 
adjudicated below.   

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented, to include in sworn testimony to 
the undersigned.   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted with respect the claims 
adjudicated below because, as discussed below, there is no 
evidence meeting the low threshold that the evidence 
"indicates" that there "may" be a nexus between a current 
disability or symptoms associated with residuals of the 
removal of a bladder tumor or skin cancer and the Veteran's 
service, such as medical evidence that suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished with respect to the issues decided below, and 
therefore appellate review of these issues without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims adjudicated 
herein that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
adjudicated below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Additional evidence was received following the issuance of 
the August 2008 supplemental statement of the case.  This 
evidence reflects post service references to skin cancer and 
keratosis and the December 2003 treatment for a non cancerous 
bladder tumor, but provides no evidence linking a bladder 
tumor or skin disorder to service or otherwise provides 
additional relevant information.  The Board finds that this 
evidence is essentially duplicative and not pertinent to the 
outcome of this appeal; as such, the Board may proceed with 
the adjudication below without prejudicing the veteran.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cancerous tumors, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Such service in Vietnam includes service in the 
waters offshore Vietnam.  38 C.F.R. § 3.313.

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

As the Veteran served in the waters offshore Vietnam 
according to official service department records, and there 
is no affirmative evidence of non-exposure, he is presumed to 
have been exposed to Agent Orange during service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.313.  In addition to the 
foregoing presumption provisions, the Court of Appeals for 
the Federal Circuit has determined that a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Thus, presumption is not the sole basis for awarding 
service connection for disabilities claimed to have been the 
result of exposure to Agent Orange.

The service treatment records do not reflect evidence of a 
bladder tumor or skin cancer.  The post-service evidence 
reflects reports from a bladder neck cystoscopy in December 
2003 that resulted in a conclusion that the Veteran had 
cystitis but not cancer.  A biopsy of a lesion from the right 
temple in August 1987 showed keratosis and keratosis was 
shown by private clinical records dated in June 1999, October 
1999 and February 2000.  Reference is made to the Veteran 
having skin cancer on a history contained in a VA outpatient 
treatment report dated in January 2006.  None of the post-
service evidence reflects any objective evidence linking a 
current disability associated with bladder tumor removal or 
skin cancer and service or that he has a skin cancer or any 
other skin disability presumed to have been the result of 
exposure to Agent Orange as listed at 38 C.F.R. § 3.309(e).  

There is also no competent evidence linking a skin disability 
to, as claimed by Veteran, asbestos that he may have been 
exposed to as a result of his service aboard navy vessels 
during service or due to exposure to the sun during service, 
which the Veteran has also posited as a cause for his skin 
disability.  The Veteran also testified at the hearing before 
the undersigned that he feels he developed skin cancer as a 
result of being exposed to a substance on airplanes with an 
"oily feel" while he served aboard an aircraft carrier 
during service that he felt may have been Agent Orange.  
Again, there is simply no objective evidence to support this 
assertion. 

In short, while the Veteran's assertions that he has a 
current disability due to the removal of a bladder tumor and 
skin cancer as a result of service have been considered, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau; Barr v. Nicholson, 21 
Vet. App. 303 2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and the lack of any other competent medical 
evidence to support his assertions as described above.  As 
such, the claims for service connection for psychiatric and 
skin disabilities must be denied.  Hickson, supra.  

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for residuals of a bladder tumor 
removal and skin cancer, the doctrine is not for application.  
Gilbert, supra.  

ORDER

Entitlement to service connection for residuals of a bladder 
tumor is denied.  

Entitlement to service connection for skin cancer is denied.


REMAND

Testimony presented by the Veteran and his wife at the 
hearing before the undersigned, as well as a letter from the 
Veteran's therapist dated in April 2008, suggest that the 
Veteran's PTSD has worsened since he was last afforded an 
examination for compensation purposes in May 2006.  In this 
regard, the Veteran's wife testified that there are days the 
Veteran just sits on the couch with no energy or desire to do 
anything, and the Veteran testified that he feels that he 
does not think he would be able to work any more because he 
would be a "nervous wreck" and that he does not think he 
could cope with interacting with others at work.  He also 
testified that he has become almost a "total loner."  As 
such, the claim for an increased rating for PTSD must be 
remanded to schedule the Veteran for a VA psychiatric 
examination in order to comply with the duty to assist the 
Veteran.   See 38 U.S.C.A.  5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (finding that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  This 
remand will also afford the RO the opportunity to review the 
statement and evidence received from the veteran's 
representative in September 2009 which she feels warrants a 
70 percent rating for PTSD and entitlement to a TDIU.   

The Board finds the claim for TDIU must be deferred because 
the resolution of the claim for an increased rating for PTSD 
that is being remanded could affect the level of compensation 
assigned by the RO.  See Harris v Derwinski, 1 Vet. App. 80 
(1991).  This will also afford the RO opportunity to provide 
the Veteran with a VA Social and Industrial Survey is 
necessary to assist in the adjudication of this claim.  This 
survey could also yield information that would assist in the 
adjudication of the claim for an increased initial rating for 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for a social and 
industrial survey in which the Veteran is 
to be interviewed by a social worker at 
his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folder 
and a copy of this remand must be made 
available for review by the social worker 
in conjunction with the survey.  The 
social worker must make appropriate 
contacts and inquiries to verify the 
Veteran's reported activities and contact 
groups.  The social worker must ask any 
current and past employer about the 
quality and reliability of the Veteran's 
work, the nature of any missed work, 
reasons for the Veteran leaving/ being 
fired from his last employment, and the 
effectiveness of his work interactions.  
The social worker must elicit and set 
forth pertinent facts regarding the 
Veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how 
service-connected disability alone limits 
the Veteran's employment opportunities 
and whether such disability, alone, 
regardless of the Veteran's age or other 
disorders, renders him unemployable.

2.  The Veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected PTSD.  The claims 
files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
complaints, symptoms, and clinical 
findings, and specifically address 
whether PTSD results in the following: 

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed. 

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims for an 
increased rating for PTSD and TDIU must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case that includes a discussion of 
the argument and evidence received from 
the veteran's representative in September 
2009, and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


